Citation Nr: 0811817	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-00 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $1,181.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran had active military service from August 1977 to 
July 1980 and from November 1983 to September 1995.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2004 decision by the Committee on Waivers and 
Compromises at the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The veteran was scheduled to appear at a hearing before the 
Committee in May 2005, but he failed to appear for the 
proceeding.  He was also scheduled to appear at a hearing 
before a traveling Member of the Board in January 2006.  
However, he subsequently notified VA that he would be unable 
to attend the scheduled hearing.  He effectively then has 
withdrawn his hearing request.  See 38 C.F.R. § 20.704(e).  
Thus, the Board will proceed with adjudication of his claim.  


FINDINGS OF FACT

1.  The veteran was at fault in the creation of the 
overpayment in question as he did not timely notify VA that 
his son, for whom he was receiving additional benefits based 
on school attendance, had not been enrolled in an educational 
program during the fall semester of 2002 and had withdrawn 
from the spring semester due to his being called for active 
duty in the National Guard; VA was not at fault in the 
creation of this resulting overpayment.

2.  There is no indication the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received or that recovery of the assessed 
overpayment would result in undue financial hardship. 

3.  The failure of the Government to insist upon its right to 
repayment of the overpayment would result in unjust 
enrichment of the veteran, inasmuch as he accepted benefits 
to which he was not entitled.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA disability 
compensation benefits in the amount of $1,181 is not 
warranted.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§§ 1.962-1.965, 3.665 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) and implementing 
regulations do not apply in waiver cases because the 
statutory right to request waiver of recovery of indebtedness 
within Chapter 53 of Title 38 of the United States Code 
contains its own notice provisions.  Barger v. Principi, 16 
Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 
2002).  The veteran has received the notice required under 
Chapter 53. 

The veteran contends that he is entitled to a waiver of an 
overpayment of service connected compensation in the amount 
of $1,181.  He acknowledges that there was an overpayment, 
but argues that, although his son was no longer enrolled in 
an educational program due to his being called into active 
duty, his son continued to be his dependant because he was 
living at home while serving on active duty.  

As a preliminary matter, the Board notes that the veteran has 
not disputed that a debt was created and he has not disputed 
the amount of the debt.  Instead, he contends that the debt 
should not have to be repaid.  Therefore, the matter of the 
validity of the debt is not before the Board. 

The pertinent facts in this matter are not in dispute.  The 
veteran is entitled to receive service connected compensation 
payments.  In April 2002, he submitted a VA Form 21-674C, 
Request for Approval of School Attendance, for his son.  
The expected start date was August 2002 and the expected 
graduation date was May 2006.  This form notified the veteran 
that if extra compensation was awarded for school attendance, 
it would be his responsibility to contact VA if there was a 
change in status such as discontinuance of school attendance.  
He was notified in an April 2002 letter that his benefits 
were being increased based on his son's school attendance, 
effective April 1, 2002, and were to continue until June 1, 
2006.  He was also notified that he must tell VA immediately 
if there is any change in the number or status of his 
dependants and that failure to tell VA immediately of a 
dependency change will result in an overpayment which must be 
repaid.

A VA Form 21-8960, Certification of School Attendance or 
Termination, was received from the veteran in May 2003.  This 
form indicated that the veteran's son was no longer in school 
and he had not been in school since September 2003.  
The veteran explained that his son attended Pensacola Junior 
College for one week then was activated by the National 
Guard.  The veteran further explained that his son hoped to 
go back to school in the fall of 2004 and, in the meantime, 
he still lived at home and worked at Hurlburt Air Force Base.  

A July 2003 VA Form 119, Report of Contact, reflects that the 
RO contacted the admissions office at Pensacola Junior 
College and was informed that there was no record of the 
veteran's son having attended during the fall semester of 
2002, which begins in August.  The admissions office further 
indicated that the veteran's son had enrolled on January 2, 
2003 but that he had withdrawn on January 13, 2003.  Based on 
this information, the veteran was notified in a July 2003 
letter that it was proposed that his payments be reduced 
effective from August 1, 2002.  In November 2003, the veteran 
was notified that the amount of the overpayment was $1,181.  
The veteran submitted a request for a wavier in November 2003 
which was denied by the Committee on Waivers and Compromises 
in March 2004.  

It is noted that much of the veteran's contentions are based 
on his belief that VA should continue to pay additional 
benefits for the veteran's son during the time he was 
activated because he was living at home and was a dependent.  
In this regard, pertinent regulations provide that a veteran 
with a service connected disability rated at not less than 30 
percent shall be entitled to additional compensation for 
dependents.  38 U.S.C.A. § 1115(2) (West 2002); 38 C.F.R. 
§ 3.4(b)(2) (2006).  The definition of the term "child," as 
defined for VA purposes, means an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's household at 
the time of the veteran's death, or an illegitimate child.  
In addition, the child must also be someone who: (1) is under 
the age of 18 years; or (2) before reaching the age of 18 
years became permanently incapable of self support; or (3) 
after reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4); 
38 C.F.R. § 3.57(a).  The appellant's son was born in June 
1984 and although he was over 18 in August 2002, when the 
veteran was being paid additional benefits, such benefits had 
been awarded on the basis of the veteran's son being in 
school.  Because the veteran's son was over 18 and was shown 
to not have been enrolled in an educational program as of 
August 2000, the veteran was not entitled to the additional 
benefits which he was being paid for this dependant son; 
thereby, resulting in a retroactive reduction of benefits and 
the overpayment at issue in the present appeal.  

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of Veterans Affairs is authorized to grant a 
waiver of recovery of indebtedness when collection of the 
debt would be against "equity and good conscience."  See 
generally 38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§§ 1.962-1.965 (2007). 

Initially, the Board notes that a waiver of overpayment is 
precluded when there is found to be fraud or 
misrepresentation of a material fact by the claimant, or bad 
faith on the part of the claimant.  38 C.F.R. §§ 1.962(b); 
1.965(b).  The Committee on Waivers and Compromises found 
that there is no evidence of fraud, misrepresentation, or bad 
faith on the part of the veteran for the creation of the 
overpayment.  The Board agrees.  

It must also be determined whether or not it would be against 
the standards of equity and good conscience for VA to collect 
the overpayment from the veteran.  Pursuant to 38 C.F.R. 
§ 1.965, the standard of equity and good conscience will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  38 C.F.R. § 1.965(a).  
The decision reached should not be unduly favorable or 
adverse to either side.  Id.  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the government.  In making this determination of 
whether recovery would be against equity and good conscience, 
38 C.F.R. § 1.965(a) requires consideration of each of the 
following factors, which are not intended to be all 
inclusive: (1) fault of the debtor; (2) balancing of faults 
between debtor and VA; (3) undue hardship; (4) whether 
collection would defeat the purpose of the benefit; (5) 
unjust enrichment; and (6) whether the debtor changed 
position to his own detriment through reliance on the 
benefit.  38 C.F.R. § 1.965(a); see Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).

The first element to consider is the fault of the debtor and 
whether actions of the debtor contribute to creation of the 
debt.  38 C.F.R. § 1.965(a)(1).  The question of fault is a 
different question than that of fraud or bad faith.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that persons dealing with the Government are charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations.  Morris v. Derwinski, 1 Vet. App. 261 
(1991) citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 
(1947).  The Court found that, even though the veteran may 
have been ignorant of certain provisions, he was necessarily 
charged with knowledge of the regulation.  Id.

In this case, the veteran's Request for Approval of School 
Attendance shows an expected start date of August 2002 and he 
certified that he agreed to notify VA immediately of any 
changes in this course of education, such as discontinuance 
of school attendance.  In addition, the April 2002 notice 
that the veteran had been awarded additional benefits for his 
son based on school attendance also notified him that he must 
tell VA immediately if there is any change in the number or 
status of his dependants and that failure to tell VA 
immediately of a dependency change will result in an 
overpayment which must be repaid.  However, notice from the 
veteran that his son was not enrolled in school was not 
received until May 2003.  The veteran's failure to 
immediately notify VA that his son was no longer in school 
resulted in the retroactive reduction in benefits and 
creation of the overpayment at issue in this appeal.  Thus, 
the veteran was at fault in the creation of the debt.  

The second element to consider is the balancing of faults, 
which requires a weighing of the fault of the debtor against 
the fault of VA.  38 C.F.R. § 1.965(a)(2).  The Board notes 
that VA took action to adjust the veteran's compensation 
immediately upon receiving written notification that his son 
was not in school.  Thus, VA is without fault in the creation 
of the debt.  The debt resulted from the failure of the 
appellant to notify VA of the status of his son's enrollment 
in an educational program and he had previously been informed 
of his obligation to do so; the debt in no way resulted from 
fault on the part of VA.

The third element to consider involves undue hardship, 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3).

The veteran has not submitted a Financial Status Report and 
he does not allege that the repayment of the overpayment 
would result in undue hardship.  The Board  concludes that 
repayment of the debt would not result in undue hardship or a 
loss of basic necessities.  

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefit 
was intended.  See 38 C.F.R. § 1.965(a)(4).  In this regard, 
the Board notes that the purpose of disability compensation 
benefits is to assist persons who have an impaired earning 
capacity due to a service-connected disability.  As noted 
above, the veteran's does not contend that repayment of this 
debt would result in undue hardship.  Thus, repayment of the 
debt would not nullify the purpose for which the disability 
compensation benefits were intended, since the veteran will 
not be deprived of basic necessities such as food and 
shelter.  See 38 C.F.R. § 1.965(a)(4).

The fifth and sixth elements concern whether the veteran's 
failure to repay this debt would result in unjust enrichment, 
38 C.F.R. § 1.965(a)(5), and whether the veteran relinquished 
any right or incurred any legal obligation as a result of his 
reliance on the unwarranted VA benefit, 38 C.F.R. 
§ 1.965(a)(6).  The Board notes that the failure of the 
Government to insist upon its right to repayment of this debt 
would result in the veteran's unjust enrichment at the 
expense of the Government.  Finally, the veteran did not, 
according to the available record, incur additional debt in 
expectation of receiving his benefit payments or otherwise 
change his position to his detriment as a result of the award 
of $1,181.

In sum, the elements of the equity and good conscience 
standard favor recovery of the overpayment by VA.  There was 
fault on the part of the veteran in the creation of the debt 
with no fault on the part of VA in this regard.  There is no 
evidence that undue hardship would occur if the debt is 
collected at this time and no change in position to the 
veteran's detriment.  Further, there would be unjust 
enrichment.  While the elements as discussed are not all 
inclusive, a review of the record does not reflect any other 
basis upon which the claim may be granted.  Having considered 
all of the equities in this case, the Board concludes that 
waiver of recovery of the overpayment of compensation 
benefits in the amount of $1,181 is not warranted.

For these reasons and bases, the claim for waiver of recovery 
of compensation benefits in the amount of $1,181 must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is inapplicable.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for waiver of recovery of the overpayment of VA 
compensation benefits in the amount of $1,181 is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


